Title: Enclosure: William Hillhouse to John Chester, 6 September 1791
From: Hillhouse, William
To: Chester, John



Montville [Connecticut] Sepr. 6th. 1791.
Sir

As Mr. Huntington and Mr. Learned reside in the two principle Manfacturing Towns, and have Easy access to all the other Towns in the County of New London, Shall depend on their giving the information you Desire in respect to the Manufactures in them.
This Town is altogether in the Farming way, & little or nothing is done with us in the way of Trade or Manufacture Except for use of the Inhabitants, we have Blacksmiths, that do the Common work needfull for the Farmers, Shoemakers, Carpenters, Cloathers ⟨when⟩ Necessary for the peoples wants. The Familys ⟨ma⟩ke plain Cloth, Bearskin, Thin Cloth, & Linnen for Family use. They also make Checkd. flanning & Tow Cloth, which the Women Barter with the Shopkeepers for Calicoes, Muslins, and other Female Clothing and ornaments. This Sir is near as I can recollect the State of the case with respect to us and has been nearly the same for Years past.
It is Easy to Supply the flax for the linning Clothing as about half an Acre of flax Ground upon an Average will Supply a Sufficient Quantity of flax for all the Inhabitants of this State.
The Woollen Manufacture, in this Cold Climate, is an Important Object, which is not Easy to get a long with for Want of Wool. I have not made Exact Calulations But will Suppose for Once, that to Cloathe the People of this State only, it will require a Number of Sheep to be Shorn Yearly not less than 1000,000. What the number in the State was, the Last Deduction from the List I have forgot, but very Short of the Number that is Wanted.
You have I believe, often heard it Mentioned that Two of the Most Material Objections to keeping Sheep are, In the first place Sheep are apt to be unruly and Troublesome, and in the Next place they will not pay the Expence of keeping Equall to other Stock, which is in a Measure True.
I know of no remedy for the last objec⟨tion⟩ but for the Good People in their Patroism to Eat and Make away with as Much Lamb and Mutton Sheep as posible instead of other Meat, which would make Such Demand for Sheep as would induce the raising them, for it is a Well None fact, that the Wool that is Shorn from the Sheep is no Compensation to the Farmer for Keeping them. I could perhaps give you a more perticular account (Why and Wherefore) but will Omit it not Doubting but you Well understand the Matter.
Something I believe might be done to better the Texture and Quality of the Wool, but that would Need Encouragment as Course Wool is More profitably raised than fine, but Enough as I am not Certain that Your Enquiries lead to This Subject, however I will Suggest a remedy to the first objection to keeping Sheep, their being unruly, it is Easy to remedy it. Keep Your Sheep Well, attend to Your fences to keep them in repair and dont let Your Sheep Choose for themselves but Govern Them, and there is no more Dificulty in Managing Sheep than any other Stock,

I am Sir with Great respect   and Consideration, your   most Obet. Hume. Servt.
William Hillhouse The Honrable John Chester
